     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 1 of 18 Page ID
                                     #:12920


 1

 2

 3

 4

 5

 6

 7

 8                   United States District Court
 9                   Central District of California
10                        Western Division
11

12    HAKOP ARSHAKYAN, et al.,                         CV 16-04305 TJH (RAOx)
13                         Plaintiffs,
14          v.
                                                                 Order
15    X17, INC., et al.,
16                         Defendants.
17

18         The Court has considered the joint motions of Plaintiffs Hakop Arshakyan,
19   Maximiliano Lopes, and Sandro Rodrigues for partial summary judgment [dkt # 122];
20   Defendant Francois Navarre’s motion for partial summary judgment [dkt # 134];
21   Defendant X17, Inc.’s [“X17"] motion for partial summary judgment [dkt # 142]; and
22   Plaintiffs’ ex parte application to strike X17's motion for partial summary judgment
23   [dkt # 145]; together with the moving and opposing papers.
24         X17 is a photo agency that self-publishes photographs of various celebrities seen
25   living their day to day lives, and then licenses and distributes those images to various
26   media companies.       Navarre is the sole shareholder of X17.       X17 acquires its
27   photographs of celebrities from various photographers, including Plaintiffs Arshakyan,
28   Lopes, Rodrigues and Roberto Maciel [collectively, “the Photographers”].

                                                                       Order – Page 1 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 2 of 18 Page ID
                                     #:12921


 1         There are two overarching issues in this action. First, whether the Photographers
 2   were employees or independent contractors of X17? Second, who owns the copyrights
 3   to the photos taken by the Photographers during their working relationship with X17?
 4         The Photographers filed this action, seeking declaratory relief regarding
 5   copyright ownership, as well as alleging various state law employment claims, such as,
 6   inter alia: (1) Failure to pay minimum wage, in violation of Cal. Lab. Code § 1182.12;
 7   (2) Failure to pay overtime wages, in violation of Cal. Lab. Code § 510; (3) Failure
 8   to provide meal periods, in violation of Cal. Lab. Code §§ 226.7 and 512 and various
 9   Industrial Welfare Commission [“IWC”] wage orders; (4) Failure to provide rest
10   periods, in violation of Cal. Lab. Code § 226.7 and various IWC wage orders; (5)
11   Unfair competition, in violation of Cal. Bus. & Prof. Code § 17200, et seq. [“UCL”],
12   [collectively, “Wage and Hour claims”]; (6) Harassment that constituted a hostile work
13   environment, in violation of California’s Fair Employment and Housing Act, Cal.
14   Govt. Code. § 12900, et seq. [“FEHA”]; and (7) Failure to prevent harassment, in
15   violation of FEHA.
16         On August 7, 2017, X17 filed counterclaims against the Photographers, alleging,
17   inter alia: (1) Copyright infringement, in violation of the United States Copyright Act,
18   17 U.S.C. § 101, et seq.; (2) Fraud; (3) Breach of the duty of loyalty, if the
19   Photographers are deemed employees; (4) Tortious interference with contractual
20   relations; (5) Tortious interference with prospective economic relations; (6) UCL; (7)
21   Common law unfair competition; and (8) Unjust enrichment.
22         From August 21, 2018, to October 23, 2018, the parties, collectively, filed seven
23   motions for partial summary judgment. The Court denied all seven motions because
24   the parties were attempting to circumvent the page limits imposed by Local Rule 11-6,
25   and allowed each party to file one motion for summary judgment or partial summary
26   judgment. Thereafter, Arshakyan, Lopes, and Rodrigues moved for partial summary
27   judgment on the following: (1) A declaration that they are employees of X17 and not
28   independent contractors; (2) A declaration that they are not exempt employees under

                                                                       Order – Page 2 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 3 of 18 Page ID
                                     #:12922


 1   the “artistic profession” exemption of 8 Cal. Code Reg. § 11040; and (3) X17's
 2   counterclaims for fraud, breach of the duty of loyalty, tortious interference with
 3   contractual relations, tortious interference with prospective economic relations,
 4   statutory and common law unfair competition, and unjust enrichment. Then, Navarre
 5   moved for partial summary judgment on Lopes’s, Maciel’s, and Rodrigues’s
 6   harassment claim against him. Finally, X17 joined in Navarre’s motion, and moved
 7   for partial summary judgment on: (1) The Photographers’ Wage and Hour Claims; (2)
 8   Lopes’s, Maciel’s, and Rodrigues’s claim of employer liability for harassment; and (3)
 9   Its copyright counterclaims against Lopes and Maciel.
10

11   Collateral Issues
12         X17 requested the Court to defer considering Arshakyan’s, Lopes’s, and
13   Rodrigues’s motion, pursuant to Fed. R. Civ. P. 56(d), and permit X17 additional time
14   to depose the Photographers, for a third time, to question them about factors relating
15   to their employment, and to conduct further discovery regarding the Photographers’
16   potential dealings with competing third-party photo agencies to substantiate, inter alia,
17   X17's claim for breach of the duty of loyalty. However, X17 failed to specify what
18   facts it sought or how those facts would be essential to oppose the summary judgment
19   motion.    See Midbrook v. Holland, 874 F.3d 604, 619-620 (9th Cir. 2017).
20   Consequently, X17 failed to substantiate its request for additional discovery.      X17
21   could have, and should have, been more diligent about conducting discovery earlier for
22   this three year old case.
23         Additionally, the Photographers filed an ex parte application to strike X17's
24   motion for partial summary judgment because X17 joined in Navarre’s motion, which
25   the Photographers argued violated the Court’s November 13, 2018, order limiting each
26   party to one motion. The Photographers’ interpretation of the November 13, 2018,
27   order is incorrect.
28


                                                                        Order – Page 3 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 4 of 18 Page ID
                                     #:12923


 1   Burdens on the motions for partial summary judgment
 2         When considering a motion for partial summary judgment, where the nonmoving
 3   party has the burden of proof at trial on a claim or issue, summary judgment should be
 4   granted when the nonmoving party fails to produce evidence to establish a prima facie
 5   case. See Celotex Corp. v. Catrett, 477 U.S. 317, 322, (1986). The moving party,
 6   however, has the initial burden to show that the nonmoving party does not have enough
 7   evidence to establish a prima facie case. See Williams v. Gerber Prods. Co., 552 F.
 8   3d 934, 938 (9th Cir. 2008). If that burden is met, then, the burden shifts to the
 9   nonmoving party to establish, with admissible evidence, a prima facie case. See
10   Celotex, 477 U.S. at 322.
11         When considering a motion for partial summary judgment on a claim or issue
12   where the moving party has the burden of proof at trial, the moving party has the initial
13   burden of establishing, with admissible evidence, a prima facie case. See Celotez, 477
14   U.S. at 323. If the moving party meets his initial burden on his motion, then the
15   burden shifts to the non-moving party to show the existence of a triable issue of
16   material fact to avoid the granting of a partial summary judgment. See Celotex, 477
17   U.S. at 323.
18

19   Employee vs. Independent Contractor
20         Arshakyan, Lopes, and Rodrigues, by way of their motion, seek a determination
21   that they were incorrectly categorized by X17 as independent contractors and are,
22   actually, employees under California law. Maciel did not join in that motion. X17
23   moved for partial summary judgment on, inter alia, the Photographers’ Wage and Hour
24   Claims, arguing, inter alia, that the Photographers are independent contractors, not
25   employees. To resolve those two motions, the Court must, also, determine whether
26   Maciel is an X17 employee or independent contractor.
27         Under California law, once a plaintiff has come forward with evidence that he
28   provided services for an employer, he has presumptively established a prima facie case

                                                                        Order – Page 4 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 5 of 18 Page ID
                                     #:12924


 1   of an employer/employee relationship. See Narayan v. EGL, Inc., 616 F.3d 895, 900
 2   (9th Cir. 2010). The burden, then, shifts to the employer to establish a prima facie
 3   case that the presumed employees are not employees, but rather independent
 4   contractors. See Narayan, 616 F.3d at 900.
 5         Because the Photographers have set forth evidence that they provided services
 6   to X17, they have established a prima facie case that they had an employer/employee
 7   relationship with X17. See Narayan, 616 F.3d at 900. The burden, then, shifts to X17
 8   to establish a prima facie case that the Photographers were, actually, independent
 9   contractors. See Narayan, 616 F.3d at 900.
10         For years, the prevailing test in California to determine whether an individual
11   was properly characterized as an independent contractor or an employee was the multi-
12   factor test set forth in S.G. Borello & Sons, Inc. v. Dep’t of Indus. Relations, 48 Cal.
13   3d 341 (1989). However, during the pendency of this action, the California Supreme
14   Court decided Dynamex Operations West, Inc. v. Superior Court, 4 Cal. 5th 903
15   (2018), which set forth the “ABC” test as a new standard regarding employment
16   characterization. The parties disagree as to which test should be applied here – the
17   Photographers argued that Dynamex should be applied, while X17 argued that Borello
18   should be applied.    Further, X17's argument that Dynamex is not retroactively
19   applicable is foreclosed by the Ninth Circuit’s recent decision in Vazquez v. Jan-Pro
20   Franchising Int’l, Inc., 923 F.3d 575, 589-590 (9th Cir. 2019).
21         Without articulating a more specific rule, the Ninth Circuit vaguely recognized
22   that Dynamex’s ABC test may not have fully displaced the Borello multi-factor test.
23   Cal. Trucking Ass’n. v. Su, 903 F.3d 953, 959 n.4 (9th Cir. 2018). However, at least
24   one California appellate court and various district courts have held that Dynamex’s
25   ABC test applies only to IWC wage order claims and that non-wage order claims
26   remain governed by Borello’s multi-factor test. See Garcia v. Border Transp. Grp,
27   LLC, 28 Cal. App. 5th 558, 571 (2018). To the extent that the Photographers’ claims
28   are predicated on anything other than IWC wage orders, Borello’s multi-factor test will

                                                                       Order – Page 5 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 6 of 18 Page ID
                                     #:12925


 1   be applied.    See Garcia, 28 Cal. App. 5th at 571.            To the extent that the
 2   Photographers’ claims are predicated on IWC wage orders, Dynamex’s ABC test is
 3   applicable. See Garcia, 28 Cal. App. 5th at 571.
 4         In Borello, the California Supreme Court set forth a non-exhaustive list of factors
 5   to weigh when determining whether a worker is an employee or an independent
 6   contractor: (1) Whether the hiring entity has the right to control the manner and means
 7   of accomplishing the result desired; (2) Whether the worker is engaged in a distinct
 8   occupation or business; (3) Whether that worker’s occupation typically requires
 9   direction; (4) The skill required; (5) Who supplies the instrumentalities, tools, and the
10   place of work; (6) Length of time for which the services are to be performed; (7)
11   Method of payment; (8) Whether the work was part of the regular business of the hiring
12   entity; and (9) Whether the parties believe they are creating an employer/employee
13   relationship. 48 Cal. 3d at 350-351. Although no single factor is dispositive, and not
14   all factors need to be considered, the factor that carries the most weight and
15   significance is the extent of the hiring entity’s right to control the manner and means
16   of accomplishing the result desired. See Ayala v. Antelope Valley Newspapers, Inc.,
17   59 Cal. 4th 522, 531-532 (2014).
18         It is undisputed that the Photographers were allowed to wear what they wanted,
19   used their own camera equipment, drove their own cars, were paid per job, and were
20   issued 1099 tax forms – all of which are indicative of independent contractor status.
21   However, the parties dispute the amount of control, if any, X17 exerted over the
22   Photographers. As part of their initial burden, the Photographers’ have set forth
23   evidence that Navarre controlled and dictated – and, absent affirmative instructions
24   from Navarre, the Photographers would ask Navarre – when and where they should go
25   in search of celebrities to photograph. Pursuant to the Photographers’ evidence, the
26   Photographers regularly presented Navarre with options of celebrities in different
27   locations and Navarre would choose the celebrities to be photographed. Further,
28   Navarre would tell the Photographers when to seek out certain celebrities and told them

                                                                        Order – Page 6 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 7 of 18 Page ID
                                     #:12926


 1   to “go now,” “go there this morning,” “do it tomorrow again but start earlier,” or
 2   “stay late.”
 3          X17 failed to set forth any admissible evidence to rebut the Photographers’
 4   evidence that Navarre controlled the Photographers’ work.              X17's attempt to
 5   recharacterize the Photographers’ evidence to mean that Navarre merely suggested
 6   ideas to the Photographers fails to carry its burden. Further, the Photographers worked
 7   with X17 for a significant period of time and their work was part of X17's regular
 8   business.      After weighing the factors, the Borello factors weigh in favor of an
 9   employer/employee relationship. See Borello, 48 Cal. 3d at 353.
10          Under the ABC test, to establish that a worker is an independent contractor, the
11   hiring entity must prove: (A) That the worker is free from control and direction of the
12   hiring entity in connection with the performance of the work, both under the contract
13   for the performance of the work and in fact; (B) That the worker performs work that
14   is outside the usual course of the hiring entity’s business; and (C) That the worker is
15   customarily engaged in an independently established trade, occupation, or business.
16   Dynamex, 4 Cal. 5th at 964.
17          Prong B focuses on whether a worker can be reasonably viewed as providing
18   services to the hiring entity in a role comparable to that of an employee, rather than in
19   a role comparable to that of a traditional independent contractor. Dynamex, 4 Cal. 5th
20   at 959. Prong B requires the hiring entity to establish that it was not engaged in the
21   same course of business as the worker. Vazquez, 923 F.3d at 596. The Court may
22   consider: (1) Whether the work of the worker is necessary or merely incidental to that
23   of the hiring entity; (2) Whether the work was continuously performed for the hiring
24   entity; and (3) What business the hiring entity purports to be in. Vazquez, 923 F.3d at
25   597.
26          Dynamex provided a few examples to illustrate the contours of Prong B. When
27   a retail store hires an outside plumber to repair a leak on its premises, the services of
28   that plumber are not within the usual course of the retail store’s business; therefore, the

                                                                         Order – Page 7 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 8 of 18 Page ID
                                     #:12927


 1   plumber’s services cannot reasonably be viewed as providing services to the retail store
 2   in a role comparable to that of an employee. Dynamex, 4 Cal. 5th at 959. By way of
 3   another example, when a bakery hires a cake decorator to work on a regular basis on
 4   its custom-designed cakes, the services of the cake decorator are within the usual
 5   course of the baker’s business; therefore, the cake decorator’s services can reasonably
 6   be viewed as providing services in a role comparable to that of an employee.
 7   Dynamex, 4 Cal. 5th at 960.
 8         The situation, here, is analogous to the latter example. When a photo agency
 9   hires photographers to regularly photograph the agency’s chosen subjects, the services
10   of the photographers are within the usual course of the photo agency’s business. See
11   Dynamex, 4 Cal. 5th at 960. Accordingly, the Photographers’ services can reasonably
12   be viewed, here, as providing services in a role comparable to that of an employee.
13   Therefore, because X17 failed to establish that the Photographers were not engaged in
14   the usual course of business of X17, it failed to establish a prima facie case that the
15   Photographers are independent contractors. See Dynamex, 4 Cal. 5th. At 964.
16         Accordingly, under both tests, the Photographers are X17's employees, not
17   independent contractors. Thus, Arshakyan’s, Lopes’, and Rodrigues’s motion for
18   partial summary judgment for a declaration that they are employees of X17 and not
19   independent contractors must be granted. The Court, sua sponte, finds that Maciel is,
20   also, an employee of X17 and not an independent contractor as this determination was
21   necessary to determine X17's motion.
22

23   Wage and Hour Claims
24         X17 argued that if the Photographers are its employees, they are, nevertheless,
25   exempt from IWC wage order protections under the “artistic profession” exemption,
26   pursuant to 8 Cal. Code Reg. § 11040. X17 bears the burden of establishing a prima
27   facie case for this exemption. See Campbell v. PricewaterhouseCoopers, LLP, 642
28   F.3d 820, 282 (9th Cir. 2011).

                                                                       Order – Page 8 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 9 of 18 Page ID
                                     #:12928


 1         Pursuant to 8 Cal. Code Reg. § 11040, employees who are primarily engaged
 2   in an artistic profession are exempt from IWC wage order protections. To prove that
 3   the Photographers are exempt artistic professionals, X17 and Navarre must prove, inter
 4   alia, that the Photographers spent more than half of their work time doing original and
 5   creative work. See 8 Cal. Code Reg. §§ 11040(1)(A)(3)(b), (2)(N). Assuming,
 6   arguendo, that photographing celebrities in their day to day lives is original and
 7   creative work, as defined by 8 Cal. Code Reg. § 11040, X17 failed to provide any
 8   admissible evidence that the Photographers spent more than fifty percent of their time
 9   engaged in such artistic activity. X17 did not provide any evidence of what the
10   Photographers did while they were on location or how much time they spent actually
11   photographing celebrities, as opposed to non-artistic activities such as driving to each
12   location or waiting for celebrities to emerge. Rather, X17 argued that “art is made in
13   the midst of hours of idleness” because idle time is inherently necessary in the creation
14   of art and that the Court should count the time the Photographers spent waiting for
15   celebrities to appear as time spent engaged in artistic activity. However, X17 provided
16   no precedent or evidence that idleness, or laying in wait, can be considered under §
17   11040's time requirements. Even accounting for time the Photographers spent setting
18   up equipment and contemplating the best angle for their photographs, X17 did not
19   establish, with admissible evidence, that the Photographers spent over half of their time
20   engaged in these artistic pursuits. Accordingly, X17 failed to establish that the artistic
21   profession exemption applies to the Photographers. See Campbell, 642 F.3d at 282.
22         Thus, Arshakyan’s, Lopes’, and Rodrigues’s motion for partial summary
23   judgment for a declaration that they are not exempt under the artistic professions
24   exemption must be granted. The Court, sua sponte, finds that Maciel is, also, not
25   exempt under the artistic professions exemption . Further, X17's motion for partial
26   summary judgment on the Photographers’ Wage and Hour Claims must be denied.
27

28


                                                                         Order – Page 9 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 10 of 18 Page ID
                                      #:12929


 1   X17's Counterclaims
 2          The Photographers seek partial summary judgment on X17's counterclaims for
 3   fraud, breach of the duty of loyalty, tortious interference with contractual relations,
 4   tortious intereference with prospective economic relations, statutory and common law
 5   unfair competition, an accounting, and unjust enrichment. X17 bears the burden of
 6   establishing a prima facie case for each of those counterclaims. See Celotex, 477 U.S.
 7   at 322-323.
 8          X17 argued that its counterclaims are based, in part, on the Photographers’ sales
 9   of photographs to third-party photo agencies – Rodrigues made a sale in 2011, and
10   Arshakyan and Lopes both made sales in 2012. While Arshakyan disputes that he sold
11   photographs to a third-party, Rodrigues and Lopes admitted that they sold photographs
12   to third-parties in 2011 and 2012, respectively.
13          X17 failed to provide any evidence that Arshakyan sold photographs to a third
14   party. See Celotex, 477 U.S. at 323. Accordingly, X17 failed to establish a prima
15   facie case on its counterclaims against Arshakyan to the extent that they are predicated
16   on Arshakyan’s alleged sale of photographs to third parties. See Celotex, 477 U.S. at
17   323.
18          The statutes of limitations for the counterclaims run, here, from two to four
19   years. See Cal. Civ. Proc. Code §§ 338-339; Beaver v. Tarsadia Hotels, 816 F.3d
20   1170, 1178 (9th Cir. 2016). Given that the original complaint and the counterclaims
21   were filed on June, 2016, and August, 2017, respectively, the Photographers have met
22   their initial burden of pointing out that the statutes of limitations on the counterclaims
23   have lapsed to the extent that the basis for the counterclaims are sales that allegedly
24   occurred in 2011 and 2012. See Celotex, 477 U.S. at 323.
25           X17 argued that its counterclaims are not based solely on those specific sales
26   to third parties, and that it can provide evidence of other bases for its claims that are
27   not barred by the statutes of limitations. However, X17 failed to substantiate this
28   assertion with admissible evidence. See Celotex, 477 U.S. at 323.

                                                                       Order – Page 10 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 11 of 18 Page ID
                                      #:12930


 1         X17, also, argued that the discovery rule, which delays accrual of a claim until
 2   a party knew or should have known of the wrongful conduct, applies here. See El
 3   Pollo Loco, Inc. v. Hashim, 316 F.3d 1032, 1039 (9th Cir. 2003). X17 bears the
 4   burden of establishing that the discovery rule, indeed, applies. See Breeser v. Menta
 5   Grp., Inc., 622 F. App’x. 649, 650 (9th Cir. 2015). X17 asserted, again through
 6   conclusory arguments, that because the Photographers hid the sales from X17 it was
 7   not aware of the sales until after the Photographers filed this lawsuit. However, X17
 8   failed to provide any evidence to establish when or how it became aware of the sales.
 9   See Hip Hop Beverage Corp. v. Michaux, 729 F. App’x. 599, 600 (9th Cir. 2018).
10   Moreover, with regard to X17's claims against Lopes, in particular, that argument is
11   contradictory to Navarre’s May 24, 2018, deposition testimony, where he testified that
12   he was suspicious, albeit not absolutely certain, that Lopes was selling photographs to
13   third-parties back in February, 2012.      This information was enough for X17's
14   counterclaims against Lopes to have accrued starting in 2012. See Breeser, 622 F.
15   App’x. at 650. Thus, the discovery rule is inapplicable, here. See Breeser, 622 F.
16   App’x. at 650.
17         Accordingly, Arshakyan’s, Lopes’, and Rodrigues’s motion for partial summary
18   judgment on X17's counterclaims must be granted to the extent that they are based on
19   sales to third parties.
20

21   Copyright Ownership and Infringement
22         X17 seeks a declaration that it owns the copyrights to 5,000 photographs taken
23   by Arshakyan.      X17, also, seeks summary judgment on its claim of copyright
24   infringement against Lopes and Maciel.
25         X17 argued that Maciel unlawfully distributed photographs of Britney Spears that
26   were shot by Rodrigues. Maciel contends that he took those photographs.
27         X17, further, argued that Lopes unlawfully distributed photographs of Jennifer
28   Lawrence, Emma Stone, Woody Harrelson, Orlando Bloom, and Katy Perry. X17

                                                                     Order – Page 11 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 12 of 18 Page ID
                                      #:12931


 1   argued that one of its other photographers, Juliano Domingues, took those photographs
 2   and signed copyright transfer agreements conveying the copyrights to X17. X17,
 3   subsequently, registered those photographs with the United States Copyright Office.
 4   Lopes, in response, argued that X17 failed to provide sufficient evidence that
 5   Domingues was the photographer and that it is possible that Lopes took the photographs
 6   at issue.
 7         The overarching question, here, is who owns the copyrights to the photographs
 8   at issue? X17 argued that if the Photographers are held to be employees, then the
 9   copyright ownership vested in X17 as the Photographers’ employer because the
10   photographs would have been works made for hire. See 17 U.S.C. § 101.
11         A “work made for hire” is, inter alia, a work prepared by an employee within
12   the scope of employment. The Copyright Act does not define “employee” or “scope
13   of employment,” and state common law definitions of those terms are inapplicable.
14   Cmty for Creative Non-Violence v. Reid, 490 U.S. 730, 739-741 (1989). Rather, the
15   Court must construe those terms in light of the federal general common law of agency.
16   Reid, 490 U.S. at 739-741.
17         Reid set forth the following non-exhaustive list of factors to consider when
18   determining whether an individual is an employee for purposes of the Copyright Act:
19   (1) The right to control the manner and means by which the product is accomplished;
20   (2) The skill required; (3) The source of the instrumentalities and tools; (4) The
21   location of the work; (5) The duration of the relationship between the parties; (6)
22   Whether the hiring entity has the right to assign additional projects to the hired party;
23   (7) The extent of the worker’s discretion over when and how long to work; (8) The
24   method of payment; (9) The worker’s role in hiring and paying assistants; (10) Whether
25   the work is part of the regular business of the hiring entity; (11) Whether the hiring
26   entity is in business; (12) The provision of employee benefits; and (13) The tax
27   treatment of the worker. Reid, 490 U.S. at 751-752.
28         As previously discussed, X17 exerted a significant amount of control over the

                                                                      Order – Page 12 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 13 of 18 Page ID
                                      #:12932


 1   Photographers, directed the location of their work, assigned projects to them and their
 2   work was part of X17's regular business. See Reid, 490 U.S. at 751-752. Moreover,
 3   given the similarities between the Reid factors and the Dynamex and Borello tests, the
 4   parties have not set forth, and the Court does not see, any reason why Reid would
 5   warrant a different outcome. In light of the circumstances of this case, the Reid factors
 6   weigh in favor of a finding that the Photographers were employees under the Copyright
 7   Act. See Reid, 490 U.S. at 751-752.
 8         To determine whether the photographs taken by the Photographers were within
 9   the scope of their employment, the Court must consider whether the photographs were:
10   (1) The kind the Photographers were employed to perform; (2) Occurred substantially
11   within the authorized time and space limits; and (3) Actuated, at least in part, by a
12   purpose to serve X17. See U.S. Auto Parts Network, Inc. v. Parts Geek, LLC, 692
13   F.3d 1009, 1015 (9th Cir. 2012).
14         With regard to Arshakyan, X17 seeks a declaration that it owns the copyrights
15   to all 5,000 photographs that Arshakyan took from 2009 to 2016. X17 presented no
16   evidence that Arshakyan took those photographs during the course of his employment
17   with X17. Absent such evidence, a declaration that all 5,000 photographs were created
18   within the scope of employment would be inappropriate.
19         With regard to the photographs of Britney Spears that X17 alleged Maciel
20   unlawfully distributed, there is a dispute as to whether Maciel or Rodrigues took those
21   photographs. The record before the Court is clear that both Maciel and Rodrigues were
22   employees of X17. However, there is no evidence that the Britney Spears photographs
23   were taken within the scope of either Maciel’s or Rodrigues’s employment with X17.
24   If the photographs were, indeed, taken within the course of either Maciel’s or
25   Rodrigues’s employment with X17, then copyright ownership would have vested with
26   X17 as works made for hire. See 17 U.S. § 101.
27         With regard to the photographs X17 alleged Lopes unlawfully distributed, the
28   parties, again, dispute who took those photographs. X17 argued that Domingues took

                                                                      Order – Page 13 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 14 of 18 Page ID
                                      #:12933


 1   those photographs and contractually transferred their copyrights to X17. Lopes argued
 2   that X17 failed to set forth admissible evidence that Domingues took those photographs
 3   and that it is possible that Lopes took the photographs, in which case Domingues would
 4   not have had any copyright interests to transfer to X17.
 5         Lopes is correct in that X17 failed to set forth admissible evidence that
 6   Domingues took the photographs at issue. Despite X17's contention, the transfer
 7   agreements between X17 and Domingues, alone, are insufficient to establish that
 8   Domingues took those photographs.
 9         X17 failed to establish a prima facie case as to its copyright ownership over the
10   5,000 photographs Arshakyan took and the photographs that Maciel and Lopes are
11   alleged to have unlawfully distributed. Thus, X17's partial summary judgment motion
12   as to its copyright counterclaims must be denied.
13

14   Harassment Claims
15         Lopes, Maciel, and Rodrigues are Brazilian natives [collectively, “Brazilian
16   Photographers”]. The Brazilian Photographers alleged that they were harassed by
17   Navarre, and other X17 employees, based on their race, color, ancestry, and national
18   origin. Navarre seeks partial summary judgment on the Brazilian Photographers’
19   harassment claim against him, and X17 seeks partial summary judgment on the
20   Brazilian Photographers’ derivative claim of failure to prevent harassment.
21         As the moving party without the burden of proof at trial, Navarre and X17 have
22   met their initial burden of pointing out that the Brazilian Photographers lack evidence
23   to establish a prima facie case for harassment. See Williams, 552 F.3d at 938.
24   Accordingly, the burden shifts to the Brazilian Photographers to establish, with
25   admissible evidence, a prima facie case for harassment and failure to prevent
26   harassment.
27         Claims under FEHA are analyzed the same way as claims under Title VII, 42
28   U.S.C. § 2000e. Newell v. Global Steel Products Corp., 124 F.3d 212, *1 (9th Cir.

                                                                     Order – Page 14 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 15 of 18 Page ID
                                      #:12934


 1   1997).    To establish a claim of harassment premised on race, the Brazilian
 2   Photographers must show: (1) They were subjected to verbal or physical conduct of a
 3   racial nature; (2) The conduct was unwelcome; and (3) The conduct was sufficiently
 4   severe or pervasive to alter the conditions of their employment and create an abusive
 5   work environment. See Vasquez v. Cty of L.A., 349 F.3d 634, 642 (9th Cir. 2003).
 6         The Brazilian Photographers declared and testified during depositions that
 7   Navarre called them “monkeys,” told them to “go back to the jungle,” and to “eat
 8   bananas,” beginning in 2007 until the end of their employment relationships in 2015
 9   and 2016. Navarre denied making those statements and argued that because the
10   Brazilian Photographers failed to set forth documentary evidence that he made those
11   statements they failed to establish a prima facie case. Navarre is incorrect. The
12   Brazilian Photographers have set forth sufficient evidence that Navarre made those
13   statements. Documentary evidence goes only to the weight and credibility of the
14   evidence, not the sufficiency. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
15   (1986). Further, because the Brazilian Photographers are the non-moving parties, here,
16   their evidence must be believed and all reasonable inferences must be drawn in their
17   favor. See Anderson, 477 U.S. at 255.
18         Navarre does not significantly dispute that his comments were racial in nature or
19   that they were unwelcomed. However, he disputes whether those comments were made
20   within the statute of limitations and whether they were sufficiently severe or pervasive
21   to alter the conditions of the Brazilian Photographers’ employment to create an abusive
22   environment. See Vasquez, 349 F.3d at 642.
23         Pursuant to Cal. Gov’t. Code § 12960, the Brazilian Photographers must file an
24   administrative complaint with the California Department of Fair Employment and
25   Housing within one year of the date upon which the alleged harassment occurred. See
26   Haskell v. Anheuser-Busch, Inc., 172 F.3d 876, *1 n.3 (9th Cir. 1999). The Brazilian
27   Photographers filed their administrative complaint on June 14, 2016. Accordingly, the
28   Brazilian Photographers must establish that Navarre made inappropriate comments after

                                                                      Order – Page 15 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 16 of 18 Page ID
                                      #:12935


 1   June 13, 2015. See Haskell, 172 F.3d at *1 n.3. Although the Brazilian Photographers
 2   argued that Navarre began making those comments in 2007, there is sufficient evidence
 3   that he continued to make those comments through 2015 and 2016. Accordingly, the
 4   comments that were made after June 13, 2015, are actionable here. See Haskell, 172
 5   F.3d at *1 n.3.
 6         The issue, now, is whether those comments made after June 13, 2015, were
 7   sufficiently severe or pervasive to alter the conditions of the Brazilian Photographers’
 8   employment and create an abusive or hostile work environment. See Vasquez, 349
 9   F.3d at 642. The Brazilian Photographers declared and testified that Navarre made
10   those comments “a lot,” “every week, every month, like all the time,” and
11   approximately twenty times a month. Thus, the Brazilian Photographers have set forth
12   sufficient evidence that the statements were pervasive. See Anderson, 477 U.S. at 255.
13         The Brazilian Photographers must, also, show that those comments made their
14   work environment both subjectively and objectively hostile. See McGinest v. GTE
15   Servs. Corp., 360 F.3d 1103, 1113 (9th Cir. 2004). Given the record before the
16   Court, subjective hostility has been established. See McGinest, 360 F.3d at 1113.
17         In evaluating the objective hostility, the Court must consider the following
18   factors: (1) The frequency of the discriminatory conduct; (2) Its severity; (3) Whether
19   it was physically threatening or humiliating, or a mere offensive utterance; and (4)
20   Whether it unreasonable interfered with an employee’s work performance.             See
21   McGinest, 360 F.3d at 1113. The first factor is inversely related to the second and
22   third factors – the more severe or serious the conduct, the less frequent the conduct
23   needs to be to be objectively hostile. McGinest, 360 F.3d at 1113-1114. Although the
24   statements were more akin to mere offensive utterances than physically threatening,
25   there is sufficient evidence that the statements were frequent and pervasive throughout
26   the Brazilian Photographers’ working relationship with Navarre and X17.             See
27   McGinest, 360 F.3d at 1113-1114. Although “not every insult or harassing comment
28   will constitute a hostile work environment, repeated derogatory or humiliating

                                                                      Order – Page 16 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 17 of 18 Page ID
                                      #:12936


 1   statements can constitute a hostile work environment.” See McGinest, 360 F.3d at
 2   1115. All factors considered, the Brazilian Photographers have established a prima
 3   facie case that their work environment at X17 was objectively hostile. See McGinest,
 4   360 F.3d at 1113-1115.
 5         Navarre argued that the Brazilian Photographers cannot maintain a harassment
 6   claim based on those comments that were made in their absence. However, personal
 7   observation is not the only way that one can perceive, and be affected by, harassing
 8   conduct in the workplace. Beyda v. City of L.A., 65 Cal. App. 4th 511, 521 (1998).
 9   One can, also, be affected by knowledge of harassment. Beyda, 65 Cal. App. 4th at
10   521. The Brazilian Photographers have set forth sufficient evidence that they knew
11   about the harassment of others beyond mere workplace gossip. See Beyda, 65 Cal.
12   App. 4th at 521.
13         Accordingly, the Brazilian Photographers have set forth a prima facie case for
14   harassment against Navarre. Navarre’s motion for partial summary judgment on this
15   claim must, therefore, be denied.
16         The sole basis for X17's motion for summary judgment on the Brazilian
17   Photographers’ claim for failure to prevent harassment is that the Brazilian
18   Photographers cannot maintain this derivative claim against X17 because the predicate
19   claim against Navarre fails.        Accordingly, X17's motion as to the Brazilian
20   Photographers’ claim for failure to prevent harassment must be denied.
21         Accordingly,
22

23         It is Ordered that Arashakyan’s, Lopes’s, and Rodrigues’s motion for partial
24   summary judgment [dkt # 122] be, and hereby is, Granted as to: (1) A declaration
25   they are employees of X17 and not independent contractors; (2) A declaration that they
26   are not exempt employees under the artistic profession exemption; and (3) X17's
27   counterclaims for fraud, breach of the duty of loyalty, tortious interference with
28   contractual relations, tortious interference with prospective economic relations,

                                                                    Order – Page 17 of 18
     Case 2:16-cv-04305-TJH-RAO Document 156 Filed 06/21/19 Page 18 of 18 Page ID
                                      #:12937


 1   statutory and common law unfair competition, an accounting, and unjust enrichment
 2   to the extent that they are based on sales to third parties.
 3

 4         It is further Ordered, sua sponte, that Maciel is an employee of X17 and not
 5   an independent contractor and is not an exempt employee under the artistic profession
 6   exemption.
 7

 8         It is further Ordered that Navarre’s motion for partial summary judgment
 9   [dkt # 134] be, and hereby is, Denied.
10

11         It is further Ordered that X17's motion for partial summary judgment [dkt
12   # 142] be, and hereby is, Denied.
13

14         It is further Ordered that the Photographers’ ex parte application to strike
15   X17's motion for partial summary judgment [dkt # 145] be, and hereby is, Denied.
16

17   Date: June 21, 2019
18                                               __________________________________
19                                                      Terry J. Hatter, Jr.
20
                                                 Senior United States District Judge

21

22

23

24

25

26

27

28


                                                                    Order – Page 18 of 18
